Citation Nr: 0111604	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 324	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post total right knee replacement, history of right 
lateral meniscectomy.  


REPRESENTATION

Veteran represented by:  	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1977.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), continued the 30 percent evaluation 
assigned the veteran's service-connected knee disability.  

In support of his claim, the veteran testified before a 
hearing officer at a hearing held at the RO in July 2000.  It 
appears that, during this hearing, the veteran raised claims 
of entitlement to service connection for hip and lower back 
disorders secondary to his service-connected knee disability.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fully developed all relevant 
evidence necessary for the equitable disposition of that 
claim.

2.  The veteran has chronic residuals of his total right knee 
replacement, including weakness of the right lower extremity.  


CONCLUSION OF LAW

The evidence satisfies the schedular criteria for a 60 
percent evaluation for status post total right knee 
replacement, history of right lateral meniscectomy.  38 
U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096 (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5055 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 30 percent for a knee 
disability.  During the pendency of the veteran's appeal, a 
bill was passed that enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5107, 5126).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  

The RO has not developed or considered the veteran's claim 
pursuant to the VCAA.  However, prior to the enactment of the 
VCAA, the RO took action that is consistent with the 
notification and assistance provisions of the VCAA.  First, 
the RO notified the veteran of the evidence needed to support 
his claim in a letter dated April 2000, a statement of the 
case dated May 2000, and a supplemental statement of the case 
dated July 2000.  The RO responded to this information by 
presenting additional argument in subsequently filed written 
statements and during his July 2000 hearing.  Second, the RO 
afforded the veteran a VA examination of his knees in March 
2000.  Third, the RO obtained and associated with the claims 
file all evidence identified by the veteran as being 
pertinent to his claim and the Board is unaware of any other 
outstanding evidence that needs to be obtained in support of 
the veteran's claim.  

Even assuming the Board were not satisfied that the VA had 
fulfilled its enhanced duties to notify the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining and fully developing all of the facts relevant 
to those claims, the veteran would not be prejudiced by the 
Board's decision to proceed in adjudicating this claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As 
explained below, the evidence of record establishes that the 
veteran is entitled to a 60 percent schedular evaluation for 
his knee disability, which is the exact benefit sought by the 
veteran.  See VA Form 21-4138 (Statement in Support of Claim) 
received in May 2000. 

However, because the veteran's representative is claiming 
that the veteran's knee disability interferes with his 
ability to work, the veteran's claim must also be considered 
on an extraschedular basis.  The Board will thus address the 
issue of whether the veteran is entitled to an extraschedular 
evaluation in excess of 60 percent in the Remand section of 
this decision.  

The veteran seeks a 60 percent evaluation for his service-
connected knee disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

The Office of General Counsel (GC) has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These GC opinions reflect that a veteran 
who has x-ray evidence of arthritis and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 
1998) (9-98).  Additional disability is shown when a veteran 
meets the criteria for a noncompensable evaluation under 
either DC 5260 or 5261, which include flexion limited to 60 
degrees or extension limited to 5 degrees, or when there is 
painful motion such that it adds to the actual limitation of 
motion shown under DC 5260 or DC 5261.  9-98 at paragraphs 1, 
6.  A separate evaluation may also be granted under DC 5003 
and 38 C.F.R. § 4.59, when a veteran technically has full 
range of motion that is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

The veteran served on active duty from February 1973 to 
February 1977.  During this time frame, he sought treatment 
for his right knee.  Specifically, in October 1976, he 
reported that he had injured his right knee when he fell 
during boot camp and had strained it again during a football 
game.  During a separation examination in January 1977, the 
veteran reported knee problems and the examiner noted a torn 
right meniscus.  

Following discharge, the veteran continued to receive 
treatment for his right knee and underwent multiple surgical 
procedures performed by James V. Huebner, M.D.  In September 
1979, the veteran underwent a diagnostic arthroscopy, which 
revealed a tear in the right lateral meniscus.  Due to this 
finding as well as persistent right knee symptoms, Dr. 
Huebner performed an arthroscopy, an arthrotomy and a right 
lateral meniscectomy in October 1979.  In October 1980, the 
veteran underwent another diagnostic arthroscopy of the right 
knee.  In October 1982, Dr. Huebner performed a repeat 
arthroscopy and a lateral capsular release.  

Following the October 1982 procedure, the veteran 
participated in physical therapy, but continued to complain 
of right knee pain and was shown to have weakness of the 
quadriceps.  In a letter dated December 1982, Dr. Huebner 
wrote that the veteran's right knee function had improved 
overall, but the veteran continued to have symptoms of 
lateral compartment arthrosis and chondromalacia of the 
patella.  

During a VA examination in April 1983, the veteran complained 
of instability, pain, stiffness and swelling and was shown to 
have healed scars, moderate laxity of the right medial 
collateral ligament, and minimal crepitus on movement.

Since 1988, the veteran has continued to receive regular 
treatment for his right knee and undergone additional 
surgical procedures.  In January 1986, Dr. Huebner performed 
a diagnostic and surgical arthroscopy with an abrasion 
arthroplasty of the trochlear groove.  In December 1991, 
another private physician, Paul J. Siatczynski, M.D., 
performed an arthroscopy and lateral release of the patella 
of the right knee.  In March 1993, he performed an 
arthroscopic chondroplasty of the right knee.  Following this 
procedure, the veteran still complained of grating and 
grinding on the inside of his right knee.  In October 1994, 
Dr. Siatczynski noted that there were palpable osteophytes 
over the plica band that were snapping over the inside and a 
lot of crepitus of the patellofemoral joint. 

During a May 1995 VA examination, the veteran was shown to 
have: a smaller thigh and muscle tone on the right; a slight 
boggy sensation in the right knee; range of motion of the 
right knee from 0 to 130 degrees; no instability; negative 
Lachman's, lateral pivot shift and McMurray's in both knees; 
patellofemoral grating in the right subpatellar region and to 
a minor degree on the left without apprehension; and surgical 
incision and puncture wound scars without complication.  X-
rays revealed degenerative changes, which the VA examiner 
linked to the veteran's meniscectomy.  

In December 1998, Dr. Siatczynski performed a right total 
knee replacement.  In a letter dated January 1999, he wrote 
that the veteran was unable to work in a position that 
requires bending, squatting, kneeling, twisting, heavy 
lifting, climbing, running, jumping or sports-related 
activities.  In June 1999, Dr. Siatczynski performed a 
manipulation of the right knee under anesthesia.  In a letter 
dated July 1999, he wrote that the veteran continued to have 
restriction of motion and was limited in extension to 10 or 
15 degrees.  He explained that the veteran could not do 
repetitive flexion type activities in a work-related 
environment because the veteran was young, had undergone a 
re-surfacing of the patellofemoral joint, femur and tibia, 
and such activities would increase the rate of polyethylene 
wear and loosening.  In addition, he indicated that the 
veteran had undergone numerous right knee surgeries that had 
resulted in permanent weakness on the right side.

During a VA examination in March 2000, the veteran reported a 
painful right knee on both sides of the patella, a cramp in 
his right leg and thigh, pressure in the right knee joint, 
and nighttime aching in the right knee.  The VA examiner 
noted that the veteran walked well and had good posture.  He 
also noted that the veteran's ability to squat was limited 
due to pain, and he had normal alignment, no deformity or 
swelling, surgical scars, tenderness on both sides of the 
patella, range of motion from 0 to 95 degrees, moderate power 
against resistance with complaints of pain, looseness on 
anterior-posterior and mediolateral movement, and moderate 
quadricep muscle tone.  X-rays revealed a total knee 
prosthesis in place.

The veteran's knee disability has been evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5055.  DC 5055 provides that a 100 percent 
evaluation is warranted for one year following the prosthetic 
replacement of a knee joint.  A 60 percent evaluation 
requires a knee replacement (prosthesis) with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  See 38 C.F.R. § 4.71a, DC 5055 
(2000).

The veteran underwent a total right knee replacement in 
December 1998.  Based on that procedure, the RO granted the 
veteran a 100 percent evaluation for his right knee 
disability from December 1998 to February 2000, which, as 
shown above, is required under DC 5055.  Thereafter, he 
submitted an opinion from his private physician that numerous 
right knee surgeries, including the right knee replacement, 
had resulted in permanent weakness on the right side.  This 
evidence, alone, establishes that the veteran's right knee 
disability picture more nearly approximates the criteria 
required for a 60 percent evaluation under DC 5055.  

The veteran is not entitled to a schedular evaluation in 
excess of 60 percent because no other applicable DC allows 
for such an evaluation.  The veteran also is not entitled to 
separate schedular evaluations for arthritis and instability.  
Although degenerative changes of the right knee were noted in 
May 1995, the arthritis was eliminated by the total right 
knee replacement.  Based on the foregoing, the Board 
concludes that the evidence supports the assignment of a 60 
percent schedular evaluation for status post total right knee 
replacement, history of right lateral meniscectomy.  The 
veteran's claim for that benefit must therefore be granted.


ORDER

A schedular evaluation of 60 percent for status post total 
right knee replacement, history of right lateral 
meniscectomy, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits. 


REMAND

The veteran's representative asserts that the veteran's knee 
disability interferes with his ability to work and requests 
that the veteran's claim be considered under 38 C.F.R. § 
3.321(b)(1) (2000).  As previously noted, due to the facts of 
this case, it is necessary to bifurcate the veteran's 
increased evaluation claim into two components: consideration 
on a schedular basis, and consideration on an extraschedular 
basis.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) held that the Board 
does not have jurisdiction to apply an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.

In light of the representative's assertion and because the 
evidence reflects that the veteran has undergone numerous 
surgeries for his right knee, this case must be remanded for 
the RO to consider the veteran's increased evaluation claim 
on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
339-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should consider the veteran's 
increased evaluation claim under the 
provisions of 38 U.S.C.A. 
§ 3.321(b)(1) (2000), and determine 
whether the claim should be submitted to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for approval of an increased 
evaluation on an extraschedular basis.  
If the RO denies the veteran's claim on 
an extraschedular basis, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for adjudication.

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
ultimate disposition of this portion of the veteran's claim.  
The veteran is free to submit any additional argument or 
evidence he wishes to have considered in connection with his 
appeal; however, he is not required to act unless he is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999). 


________________________
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

